NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition is
                 not citable as precedent. It is a public record.

     United States Court of Appeals for the Federal Circuit


                                        05-3240



                                   LINDA M. OLLADO,

                                                           Petitioner,

                                             v.


                        MERIT SYSTEMS PROTECTION BOARD,

                                                          Respondent.


                            __________________________

                             DECIDED: December 9, 2005
                            __________________________


Before NEWMAN, MAYER, and SCHALL, Circuit Judges.

PER CURIAM.

      Linda M. Ollado appeals the final decision of the Merit Systems Protection Board

that dismissed her petition for review as untimely filed without a showing of good cause

for the delay.    Ollado v. Office of Pers. Mgmt., SE0831030274-I-3 (MSPB June 1,

2005). Because the board did not abuse its discretion or misapply the law, we affirm.

      A petition for review by the board must be filed within thirty-five days of the

administrative judge’s initial decision unless good cause is shown for the delay.

5 C.F.R. §§ 1201.114(d), (f) (2004). In this case, the administrative judge issued an
initial decision on August 18, 2004. Ollado, however, did not file a petition for review

until November 17, 2004, which was beyond the thirty-five day deadline. As such, the

initial decision became the final decision of the board on September 22, 2004. See id.

§ 1201.113.

       “To establish good cause for a filing delay, an appellant must show that the delay

was excusable under the circumstances and that the appellant exercised due diligence

in attempting to meet the filing deadline.” Zamot v. Merit Sys. Prot. Bd., 332 F.3d 1374,

1377 (Fed. Cir. 2003) (citing Phillips v. United States Postal Serv., 695 F.2d 1389, 1391

(Fed. Cir. 1982)). In addition, “the waiver of a regulatory time limit based on a showing

of good cause ‘is a matter committed to the Board’s discretion and . . . this court will not

substitute its own judgment for that of the Board.’” Id. (quoting Mendoza v. Merit Sys.

Prot. Bd., 966 F.2d 650, 653 (Fed. Cir. 1992) (en banc)). Ollado did not set forth any

evidence establishing good cause for the delay; therefore, the board did not abuse its

discretion.




05-3240                                      2